Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 6, 2014

                                          No. 04-14-00082-CR

                                         IN RE James LEGATE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On February 3, 2014, relator filed a petition for writ of mandamus complaining of the
trial court’s failure to rule on a motion pending in the underlying criminal proceeding. This court
is of the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than February 20, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 6, 2014.


                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 1998CR6480, styled The State of Texas v. James Legate, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.